COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 IN THE MATTER OF THE STATE OF:               §              No. 08-14-00298-CV
 JANE BISHOP MOORE, DECEASED,
                                              §                 Appeal from the
                     Appellant.
                                              §              County Court at Law

                                              §            of Reeves County, Texas

                                              §                  (TC# 2590P)

                                           §
                                         ORDER

       The Court GRANTS the County Clerk’s request for an extension of time within which to

file the Clerk’s Record until February 16, 2015. NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE CLERK’S RECORD WILL BE CONSIDERED BY

THIS COURT.

       It is further ORDERED that Dianne O. Florez, County Clerk, for Reeves County, Texas

prepare the Clerk’s Record, and forward the same to this Court on or before February 16, 2015.

       IT IS SO ORDERED this 3rd day of February, 2015.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.